DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 24 May 2021.
2.  Claims 1-5 and 7-19 are pending in the application.
3.  Claims 1-5 and 7-19 have been allowed.
4.  Claims 6 and 20 have been cancelled.
Allowable Subject Matter
5.  Claims 1-5 and 7-19 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1 the applicant’s arguments filed on 24 May 2021 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “detecting an overload or service-interruption condition”, “determining, in response, a second authentication-control message requesting authentication be carried out other than by the at least one processor” and “sending the second authentication-control message to the network node”.
The closest prior art to independent claim 7 is Papa et al US 2016/0044531 A1 (hereinafter Papa).  Papa is directed to a gateway server situated between a radio access network and a core network is disclosed that includes a radio access network packet interface, a load management module for monitoring load of a management server in the core network coupled to the radio access network packet interface, a packet forwarding module for forwarding requests to the management server coupled to the load management module, and a local packet core module coupled to the load management module and the packet forwarding module, the local packet core module being configured to respond to a mobile device, when an overload is detected at the management server, with a management server message requesting that the mobile device try again at a later time [abstract].  Papa teaches detecting overloads [0079] and bypassing authentication [0083].  However, neither Papa nor the prior art disclose, teach or fairly suggest the limitations of “the first authentication node is configured to: detect that a load level of the first authentication node satisfies a predetermined criterion” and “in response: skip a first authentication operation at the first authentication node; and send a first message” and “the second authentication node is configured to: receive an indication of the first message; and perform, in response, a second authentication operation at the second authentication node”.  
With respect to independent claim 15, the applicant has incorporated allowable subject matter from dependent claim 20.  Since independent claim 15 has allowable subject matter the claim has been allowed.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Malik US 2016/0352729 A1 directed to implementing centralized authentication for granting access to online services [abstract].
B.  Voelker et al US 2016/0323312 A1 directed to securing access to a network, in particular a local area network [abstract].
C.  Hughes et al US 2016/0248586 A1 directed to message authenticators for quantum-secured communications to facilitate low-latency authentication with assurances of security [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492